Citation Nr: 0204730	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  96-37 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether the severance of service connection for post-
traumatic stress disorder (PTSD) was proper.

2.  Entitlement to an increased original disability rating 
for post-traumatic stress disorder (PTSD), rated as 10 
percent disabling prior to January 1, 2001.  

3.  Entitlement to an increased (compensable) original 
disability rating for residuals of a laceration above the 
right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of various rating decisions rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran appeals a March 1996 
rating action that assigned a 10 percent disability rating 
for PTSD with establishment of service connection for it, a 
May 1996 rating action that established service connection 
for a laceration above the right eye with assignment of a 
noncompensable disability rating, and a September 2000 rating 
action that severed service connection for PTSD.  

In a written brief submitted by the veteran's accredited 
representative in March 2002, the issue of entitlement to 
service connection for diabetes is discussed.  As this matter 
has not been adjudicated, it is referred to the RO for 
further development, if necessary.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  A March 1996 RO rating decision granted service 
connection for PTSD effective from January 1996; in a May 
1999 rating decision, the RO proposed to sever service 
connection; and in a September 2000 decision, the RO severed 
service connection for PTSD, effective from January 2001.  

3.  When the RO previously granted service connection for 
PTSD, did not establish in-service stressors to support a 
diagnosis of PTSD.

4.  Since the previous grant of service connection for PTSD, 
there has been a change in medical diagnosis to indicate that 
the veteran does not have PTSD.

5.  The prior RO grant of service connection for PTSD was 
undebatably erroneous.

6.  The granting of service connection without proper 
consideration of the evidentiary prerequisites represented a 
misapplication of the law and led to an undebatably incorrect 
adjudicative result.

7.  The evidence of record is silent as to any current 
residuals of a laceration above the right eye.


CONCLUSION OF LAW

1.  The severance of service connection for PTSD was proper 
since the original grant of service connection for PTSD was 
clear and unmistakably erroneous and PTSD was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.105(d), 3.304(f) (2001).

2.  The veteran's claim of entitlement to an increased rating 
for PTSD, rated as 10 percent disabling prior to January 1, 
2001, lacks legal merit or entitlement under law.  38 C.F.R. 
§ 3.400(o) (2001).

3.  The criteria for a compensable evaluation for residuals 
of a laceration above the right eye are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.118 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  At a December 1998 VA examination, the 
veteran denied any history of psychiatric treatment and 
denied ever having been prescribed psychotropic medication.  
Similarly, the evidence does not show that the veteran has 
received any postservice treatment for his laceration of 
above the right eye.  As the veteran has not referenced, nor 
does the evidence show, the existence of any pertinent 
additional medical evidence that is not presently associated 
with the claims folder, VA's duty to assist the claimant in 
this regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of 
various statements of the case and supplemental statements of 
the case issued during the course of this appeal.  Similarly, 
he was notified by letter dated in February 1996 of the type 
of information needed to establish an inservice stressor in 
conjunction with his PTSD claim.  In addition, by a letter 
dated in August 2001, the veteran was informed of the changes 
in the law contained in the VCAA.  Accordingly, the Board 
finds that the duty to inform the veteran of required 
evidence to substantiate his claims has been satisfied.  38 
U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded VA examinations in December 1998 to 
ascertain the severity of PTSD and right eye laceration.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

I.  Evidentiary Background

During active duty, the veteran served with Marine Fighter 
Attack Squadron 542 (VMFA-542) of Marine Aircraft Group 11 
(MAG 11) from January 1969 to January 1970.  Service medical 
records dated in October 1969 show that he received treatment 
for a l1/4 to 11/2 inch laceration above his right eye.  It is 
noted that he sustained the injury while wrestling after he 
collided with a pick-up truck.  The wound was sutured.  The 
veteran's separation examination notes a 1-inch scar over his 
right eye.  The veteran's DD214 shows that he received 
several awards during active service including the Vietnamese 
Cross of Gallantry.  

A December 1993 VA general medical examination report 
indicates that the veteran's head, face, and neck were 
normal.  Examination of his eyes was significant for findings 
consistent with diabetic retinopathy.  The examination report 
is negative for any findings pertinent to the veteran's 
service connected laceration above the right eye or alleged 
PTSD.  

A December 1995 VA outpatient treatment record indicates that 
the veteran presented with complaints of "bad dreams."  He 
reported a 5-year history of bad dreams that had increased in 
frequency.  He reported that he woke up in a cold sweat with 
his heart racing.  Likewise, according to the veteran, he had 
a sleep disturbance and was up and down throughout the night.  
His appetite was described as "O.K."  The treatment record 
notes that no stressors were identified.  The veteran 
reported no prior psychiatric treatment.  He denied auditory 
and visual hallucinations and had no homicidal or suicidal 
ideations.  Pertinent diagnosis was PTSD. 

Following receipt of the claim for service connection for 
PTSD, the RO requested information related to inservice 
stressors.  The veteran responded in March 1996 alleging 
exposure to rocket attacks, mortar and ground assaults, and 
"life in general while in-country."  He indicated that his 
military occupational specialty (MOS) when he arrived in 
Vietnam was Com/Nav Systems Tech.  However, he alleged that 
he was undertrained.  Thus, he was required to perform "shit 
duty" that included perimeter guard duty, driver duty, trash 
detail, and "shitter burning."  He reported seeing 
undetonated rockets in the ground that contained delayed 
fuses.  Also, he noted that  "bunker fragging" occurred 
where a soldier would trip wire a grenade at the entrance of 
a bunker.  He reported witnessing an artillery dump 
exploding.  

In July 1996, the veteran submitted a statement alleging that 
his service-connected right eye injury resulted in double 
vision which he stated incapacitated him.  He alleged that 
this injury occurred when he "dove for cover" during a 
rocket attack and hit his eye on a jeep grill.  

The veteran was requested by letter dated in June 1998 to 
submit records of treatment for his service connected PTSD 
and right eye laceration.  

On a July 1998 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran stated that the bones around his right 
eye did not return to normal following the injury.   

In November 1998, the RO forwarded the veteran's DD214, 
exhibits from his 201 personnel file, and the veteran's prior 
statements regarding inservice stressors to the United States 
Armed Service Center for Research of Unit Records (USASCRUR) 
in an attempt to verify the veteran's alleged stressors.  The 
RO was informed in December 1998 that the requested research 
was no longer being conducted by USASCRUR and that the 
request had been forwarded to the United States Marine Corps 
(USMC) Historical Center.   

In December 1998, the veteran was afforded a VA psychiatric 
examination.  He denied any history of psychiatric treatment 
and denied every having been prescribed psychotropic 
medications.  He related performing guard duty during active 
service and witnessing a lot of combat.  He also alleged 
involvement in frequent rocket and mortar attacks and 
witnessed many friends being killed.  In particular, he noted 
that he went to relieve someone on guard duty and found him 
to be cut from ear-to-ear.  He also reported that suicide was 
frequent in Vietnam and that a friend of his placed a rifle 
in his mouth and killed himself.  The examiner noted that the 
veteran was cognitively intact and could relate well to the 
examiner.  His mood was euthymic and he laughed often and 
appropriately.  There were no overt signs of depression, 
anxiety, or a thought disorder.  His behavior was appropriate 
and his speech was logical, coherent, and goal directed.  His 
intelligence was estimated to be above-average and his 
insight and judgment were good.  He denied auditory and 
visual hallucinations.  He reported nightmares at least two 
times a week from which he awakened.  While he missed time 
from work, he attributed his absences to his diabetes.  He 
stated that he did not like people and did not socialize 
well; however, he had a small group of friends and a 
significant other.  He avoided movies and reminders of 
Vietnam as these tended to exacerbate his nightmares.  He 
denied any history of violent behavior.  Psychiatric testing 
produced a valid profile indicating attention to detail and 
answering similar questions consistently.  The examiner noted 
that throughout the entire test there were no scores in the 
clinical range and that the test was within normal limits.  
This suggested the present of no psychopathology.  The 
examiner concluded that the veteran's symptoms did not seem 
to meet the criteria for PTSD or any other psychiatric 
diagnosis and that his score on the MMPI-2 was completely 
within normal limits.  

A December 1998 VA eye examination report indicates that the 
veteran reported that he sustained a laceration above his 
right eyebrow diving for cover during an attack in 1969.  The 
examiner noted that the veteran's wound was sutured and that 
there was no noticeable scar at the time of the examination.  
Visual acuity of the right eye was 20/70 uncorrected and 
20/20 corrected while his left eye was 20/400 uncorrected and 
20/20-1 corrected.  There was no double vision or visual 
field deficit.  The cornea, anterior chamber, lens, media and 
fundus were normal bilaterally.  Similarly, there was no 
glaucoma.  Extraocular muscles were normal and intact.   No 
ocular abnormalities were diagnosed.  

In January 2000, the USMC Historical Center submitted records 
in the form of command chronologies from VMFA-542 covering 
the period that the veteran served with the unit during his 
Vietnam service.  

In May 1999 the RO issued a rating action that denied an 
increased rating for the veteran's service-connected 
residuals of a right eye laceration.  In addition, it was 
proposed that service connection for PTSD be severed as the 
prior award of service connection for PTSD was erroneous as 
the veteran's inservice stressors had not been verified.  It 
was also noted that the veteran did not have a clear 
diagnosis of PTSD.  The veteran was informed of this proposed 
severance of service connection by letter dated in June 1999.  
The veteran was informed that he could submit medical or 
other evidence to show that reduction was not proper.  The 
evidence does not show that the veteran responded to the June 
1999 letter.  Thereafter, in September 2000, the RO issued a 
rating decision severing service connection for PTSD 
effective January 1, 2001.  The veteran was notified of this 
action by letter dated October 16, 2000.

In June 2001, the veteran submitted a statement detailing his 
inservice stressors.  He reiterated that he was exposed to 
mortar attacks, sapper attacks and ground attacks.  He also 
reported that enemy forces had blown up an ammo-dump and that 
he had to endure subsequent noise and shock-waves day and 
night for a few days.  He also reported that enemy forces had 
made "a direct hit" on a storage tank of jet fuel near his 
living quarters and that sappers had blown up a hospital 
ship.  He reiterated an incident where a fellow marine had 
shot himself in the mouth while pulling guard duty.  He also 
reported that someone had "booby trapped the entrances to 
various bunkers.  He reported that on one instance he was 
hastened out of a bunker and fell face first into a jeep 
grill parked near his bunker necessitating stitches.  

II.  Severance of Service Connection

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  Notwithstanding the lack of a 
diagnosis in service, service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertaining to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  

Generally, service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, the burden 
of proof being upon the Government.  38 C.F.R. § 3.105(d).  
Once service connection has been granted, it can be severed 
only upon a VA showing that the rating decision granting 
service connection was clearly and unmistakably erroneous, 
and only after certain procedural safeguards have been met.  
38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474 
(1997).  Thus, the burden of proof in severing service 
connection is on the Government, and this burden is the same 
as a claimant's burden in attempting to overturn a final 
decision on the basis of clear and unmistakable error (CUE).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:   (1) 
[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

The Court has held that the same CUE standard that applies to 
a veteran's CUE challenge to a prior adverse determination 
under 3.105(a)) is also applicable in the Government's 
severance determination under 3.105(d)).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of 
proof."  See Wilson v. West, 11 Vet. App 383 (1998); see 
also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as § 
3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.").  See also 
Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that 
clear and unmistakable error is defined the same under 38 
C.F.R. § 3.105(d) as it is under § 3.105(a)).  

However, the evidence that may be considered under section 
3.105(d) is not limited to the evidence before the RO at the 
time of the initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997); Cf. Venturella v. Gober, 
10 Vet. App. 340, 342-43 (1997).  The Court reasoned that 
because section 3.105(d) specifically contemplates that a 
change in diagnosis or change in law or interpretation of law 
may be accepted as a basis for severance, the regulation 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service connection award 
can be terminated pursuant to section 3.105(d) only on the 
basis of the law and record as it existed at the time of the 
award thereof, the VA would be placed in the impossible 
situation of being forever bound to a prior determination 
regardless of changes in the law or later developments in the 
factual record."  Venturella, at 342-43.  

In the present case, the Board notes that the procedural 
steps followed by the RO in proposing and effectuating the 
severance of service connection for PTSD satisfied the 
requirements of 38 C.F.R. § 3.105(d).  The May 1999 rating 
decision proposing severance set forth all of the material 
facts.  The veteran was notified of the proposed action and 
was given an opportunity to present additional evidence and 
offer hearing testimony if he chose to do so.  The veteran 
was advised in writing of the evidence required to contest 
the proposed severance.

The RO granted service connection for PTSD in March 1996 on 
the basis of evidence that consisted primarily of the 
veteran's DD214 indicating that the veteran had been awarded 
the Vietnamese Cross of Gallantry, a December 1995 outpatient 
treatment record diagnosing PTSD, and a March 1996 statement 
from the veteran describing claimed inservice stressors.  The 
RO determined that the award of the Vietnamese Cross of 
Gallantry was sufficient to denote participation in combat.  
Thus, service connection was established and there was no 
discussion of the evidence concerning the adequacy of the 
documentation of a stressor for PTSD.  It is also noted that 
while PTSD was diagnosed in December 1995, the treatment 
record specifically indicates that no stressors were 
identified.  The treatment report makes no reference to the 
evidence in the veteran's separation report, DD Form 214, his 
service department personnel file or recitations of inservice 
stressors. No attempt was made to inquire as to whether the 
circumstances of the veteran's service included combat or 
whether incidents claimed by the veteran to have occurred in 
service could be corroborated by official records or other 
evidence.

The adequacy of the evidence of exposure to an inservice 
stressor for PTSD is the central issue in determining the 
propriety of severance of service connection in this case.  
Adjudication of PTSD claims requires consideration of the 
place, type, and circumstances of service.  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
his lay testimony regarding claimed stressors must be 
accepted as conclusive as to their occurrence, and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is "satisfactory" and 
"consistent with the circumstances, condition, or hardships 
of such service."  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
See 38 U.S.C.A. §  1154(b) (West 1991).  Where it is not so 
determined, allegations about the occurrence of stressful 
events in service must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f);  Doran v. Brown, 6 Vet. App. 
283, 289 (1994);  Zarycki, Id.  See also Cohen, supra; Moreau 
v. Brown, 9 Vet.App. 389 (1996);  Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  

After a review of the evidence, the Board must decide, based 
on all the evidence of record, whether the March 1996 RO 
rating decision was clearly and unmistakably erroneous in 
granting service connection for PTSD.  

In March 1996, as now, service connection could be granted 
for a disability due to a disease or injury which was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  In order to grant service 
connection for PTSD in March 1996, it was required, in part, 
that there be reasonably supportive evidence of an inservice 
stressor.  These provisions were found in a manual at the 
time.  VA Manual M21-1, paragraph 50.45, effective on January 
25, 1989, reflects that the history of a stressor as related 
by the veteran is, in itself, insufficient to verify the 
existence of the stressor, and the existence of a 
recognizable stressor must be supported.  The manual provides 
for development of stressor information from the service 
department and other sources, with verification of stressors 
through the ESG.  (Current regulation, 38 C.F.R. § 3.304(f), 
notes, in part, that service connection for PTSD requires, in 
the case of a non-combat veteran, credible supporting 
evidence of an in-service stressor.)  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat, or 
that the veteran received an award of the Purple Heart, 
Combat Infantryman Badge (CIB), or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
Where combat is verified, the veteran's credible or 
"satisfactory," lay testimony regarding claimed stressors 
must be accepted as conclusive of their actual occurrence if 
"consistent with the circumstances, conditions, or hardships 
of such service." 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (1996); Zarycki at 91.

The veteran's service records reflect that he performed 
duties of a ComNavTech, Messman, and Duty Driver when he was 
in Vietnam and he did not experience combat.  At the time of 
the March 1996 grant of service connection for PTSD, aside 
from the veteran's bare allegations, there was no independent 
evidence to show he engaged in combat and there was no 
evidence to corroborate his allegations of rocket and ground 
assaults.  Despite, the RO finding that an award of the 
Vietnamese Cross of Gallantry denotes combat participation, 
the regulations do not provide that such a decoration denotes 
combat participation.  To so find without corroboration of 
the veteran's inservice stressors constitutes error that is 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made." 

It is significant to note that while the veteran has claimed 
that he sustained a laceration above his right eye while 
diving under a vehicle during an enemy attack, his service 
medical records not only do not support his claims, they 
present persuasive evidence that his assertions are not 
truthful.  It is noted in his service medical records that he 
received his laceration above the right eye after colliding 
with a pick-up truck while wrestling. 

Granting service connection for PTSD in March 1996, without 
any supporting corroboration of a stressor alleged by this 
non-combat veteran, was clearly an incorrect application of 
the legal authority extant at that time.  If the RO had 
properly attempted to verify stressors, the result would have 
been manifestly different; service connection would not have 
been granted.  The RO's granting of service connection for 
PTSD without stressor verification constituted CUE.  Thus the 
severance of service connection for PTSD is proper.  38 
C.F.R. § 3.105(d).  

In sum, the Board concludes that the RO's prior grant of 
service connection for PTSD was clearly and unmistakably 
erroneous and that it properly severed service connection for 
PTSD. 

III.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§  4.2, 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

A.  Increased Rating for PTSD Rated as 10 percent prior to 
January 1, 2001

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that when the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.

VA regulations provide that a retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection. 38 C.F.R. § 3.400(o).  As set forth 
herein, service connection for PTSD has been properly severed 
and the veteran is not entitled to additional benefit prior 
to the severance action.  As noted above, when the law is 
dispositive, the claim should be denied as lacking legal 
merit. See Sabonis.

B.  Scar

The veteran's laceration scar of the right eyebrow is 
currently evaluated under Diagnostic Code 7800.  Under these 
criteria, a noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck. A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring. A 30 percent 
evaluation requires that such a scar be severely disfiguring; 
this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles. The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The 
evidence does not show that the veteran's service-connected 
scar above the right eyebrow is moderately disfiguring.  On 
the contrary, the December 1998 VA eye examination report 
indicates that the scar was not objectively noticeable to the 
examiner.  Clearly then, a compensable evaluation under 
Diagnostic Code 7800 is not warranted.

A compensable evaluation may be assigned under Diagnostic 
Code 7803 for superficial, poorly nourished scars with 
repeated ulceration and under Diagnostic Code 7804 for scars 
that are superficial, tender and painful on objective 
demonstration.  Also, under Diagnostic Code 7805, scars may 
be rated as limitation of function of part affected.  
However, the evidence does not show that the veteran right 
eyebrow scar is tender or painful.  Similarly, there is no 
evidence to suggest that the scar is ulcerated, adheres to 
the underlying tissue, or limits the body part which is 
affected.  While he alleges double vision and other problems 
resulting from his laceration, the medical evidence shows no 
double vision or any other ocular abnormalities.  
Consequently, the criteria for a compensable rating are not 
met for the veteran's service-connected scar above the right 
eyebrow.   A noncompensable evaluation is assigned when the 
required residuals are not demonstrated.  38 C.F.R. § 4.31.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to his claim.  
See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds that those sections do not provide a 
basis upon which to assign a higher disability evaluation for 
residuals associated with the veteran's inservice laceration 
above the right eyebrow.  

Additionally, as this is an original rating claim as 
contemplated by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999), the Board has considered whether the evaluation 
of the veteran's claims should be divided into stages.  An 
examination of the medical history does not demonstrate that 
dividing the ratings into stages would be appropriate in this 
case.

Finally, the Board has also considered the doctrine of 
benefit of the doubt, but finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's residual right eyebrow scar.  Therefore, 
the reasonable doubt doctrine is not applicable.

	

ORDER

The veteran's appeal contesting the severance of service 
connection for PTSD is denied.  An increased rating for PTSD, 
rated as 10 percent disabling prior to January 1, 2001, is 
denied.  A compensable rating for residuals of a laceration 
above the right eye is denied. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

